Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 04 May 2021 for application number 14/977,699. 
Claims 1, 3, and 5 are currently amended.
Claims 7 – 9 are canceled.
Claims 1 – 6 are presented for examination.

Response to Amendment
Applicant’s amendment filed 04 May 2021 is sufficient to overcome the rejection of claims 1 – 6 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 04 May 2021, with respect to the rejection(s) of claim(s) 1 – 6 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tofano, US Pub. No. 2013/0151803 A1.
Tofano, in combination with the prior art of record reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Claim 1 recites in the newly amended limitation “while said data having access frequencies greater than said second access frequency value maintains access frequencies greater than said second access frequency.”  Examiner cannot locate in the specification the support for this amendment of the data maintaining access frequencies greater than said second access frequency.  Examiner respectfully request attention drawn to the portion of the specification that discloses this limitation.  Claims 3 and 5 recite similarly and are rejected with like reasoning.  Claims 2, 4, and 6 depend from claims 1, 3, and 5 respectively and are subsequently rejected.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites in the last claim limitation and newly amended portion "said first access frequency value… said second access frequency value… said second access frequency value… said second access frequency value … said second access frequency".  However, previously in the claim language “a first access frequency value”, “a second access frequency value”, and “a second access frequency” have not been defined.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3 and 5 recite similarly and are rejected with like reasoning.  Claims 2, 4, and 6 depend from claims 1, 3, and 5 respectively and are subsequently rejected.

Claim 1 recites in the newly amended limitation “while said data having access frequencies greater than said second access frequency value maintains access frequencies greater than said second access frequency.”  It is unclear as to the definition or defining value of “second access frequency value” to compare to said data having access frequencies greater that this unknown value.  It is unclear as to the definition or the defining value/parameter of “second access frequency” to compare said data to an unknown second access frequency parameter to maintain access frequencies greater.  Claims 3 and 5 recite similarly and are rejected with like reasoning.  Claims 2, 4, and 6 depend from claims 1, 3, and 5 respectively and are subsequently rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. [hereafter as Olson], US Pub. No. 2015/0286413 A1 in view of McHale et al. [hereafter as McHale], US Pub. No. 2012/0246403 A1 and further in view of Harper et al. [hereafter as Harper], US Pub. No. 2010/0199021 A1 and further in view of Umamageswaran et al. [hereafter as Umamageswaran], US Pub. No. 2010/0122026 A1 and further in view of Tofano [hereafter as Tofano], US Pub. No. 2013/0151803 A1.

Please Note: Quoted citations are provided at the end of each limitation.  For clarity, the mapping of specific elements/terms are carried up from each limitation's quoted citation, and placed in the brackets following the specific element/term, without quotation marks.

As per claim 1, Olson discloses a computer system comprising: 
a data storage system [“A situation is shown in FIG. 3A where a client application is accessing File1 which corresponds to file blocks FB0 and FB1. These file blocks are logically mapped to logical block LB200 and LB201. Because data usage statistics, such as an amount of access requests by the client application directed to FB0 (LB200) and FB1 (LB201), indicate that FB0 and FB1 are frequently accessed (above some predetermined access threshold), the file system has allocated the data for these file blocks to the higher performance storage tier, in this example, the solid state drive ( SSD) tier. The multi-tier system identifies logical blocks LB200 and LB201 as "hot" blocks and places them in the SSD tier which provides performance benefits for client applications while accessing FB0 and FB1 versus lower tiers, as shown in this example as a hard disk drive ( HDD) tier.”] [para. 0034] including:
inexpensive non-volatile storage [hard disk drive ( HDD] [“A situation is shown in FIG. 3A where a client application is accessing File1 which corresponds to file blocks FB0 and FB1. These file blocks are logically mapped to logical block LB200 and LB201. Because data usage statistics, such as an amount of access requests by the client application directed to FB0 (LB200) and FB1 (LB201), indicate that FB0 and FB1 are frequently accessed (above some predetermined access threshold), the file system has allocated the data for these file blocks to the higher performance storage tier, in this example, the solid state drive ( SSD) tier. The multi-tier system identifies logical blocks LB200 and LB201 as "hot" blocks and places them in the SSD tier which provides performance benefits for client applications while accessing FB0 and FB1 versus lower tiers, as shown in this example as a hard disk drive ( HDD) tier.”] [para. 0034]; 
expensive non-volatile storage [solid state drive ( SSD)] [“A situation is shown in FIG. 3A where a client application is accessing File1 which corresponds to file blocks FB0 and FB1. These file blocks are logically mapped to logical block LB200 and LB201. Because data usage statistics, such as an amount of access requests by the client application directed to FB0 (LB200) and FB1 (LB201), indicate that FB0 and FB1 are frequently accessed (above some predetermined access threshold), the file system has allocated the data for these file blocks to the higher performance storage tier, in this example, the solid state drive ( SSD) tier. The multi-tier system identifies logical blocks LB200 and LB201 as "hot" blocks and places them in the SSD tier which provides performance benefits for client applications while accessing FB0 and FB1 versus lower tiers, as shown in this example as a hard disk drive ( HDD) tier.”] [para. 0034]; and 
expensive volatile storage [a random access memory (RAM)] [“The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable program able read-only memory (EPROM or Flash memory), a static random access memory (SRAM),…”] [para. 0102, first and second sentence]; and 
a processor [“In another embodiment, a computer program product for managing data includes a computer readable storage medium having program code embodied therewith, the program code readable and/or executable by a processor to cause the processor to: receive migration information that describes movement of data stored to a DASD during a data migration operation that causes at least one portion of the data to be moved from a first location in a first tier of a multi-tier file system to a second location in a second tier of the multi-tier file system, determine whether to swap data usage statistics for the second location with data usage statistics for the first location, and swap the data usage statistics for the second location with the data usage statistics for the first location when the determination is to swap the data usage statistics.”] [para. 0005] for:
allocating data having access frequencies up to a first access frequency threshold [predetermined access threshold] to said inexpensive non-volatile storage [HDD tier] [the higher tier may be called the SSD tier, while the lower tier may be called the HDD tier] [frequently accessed (above some predetermined access threshold), the file system has allocated the data for these file blocks to the higher performance storage tier, in this example, the solid state drive ( SSD) tier. The multi-tier system identifies logical blocks LB200 and LB201 as "hot" blocks and places them in the SSD tier which provides performance benefits for client applications while accessing FB0 and FB1 versus lower tiers, as shown in this example as a hard disk drive ( HDD) tier] [“A situation is shown in FIG. 3A where a client application is accessing File1 which corresponds to file blocks FB0 and FB1. These file blocks are logically mapped to logical block LB200 and LB201. Because data usage statistics, such as an amount of access requests by the client application directed to FB0 (LB200) and FB1 (LB201), indicate that FB0 and FB1 are frequently accessed (above some predetermined access threshold), the file system has allocated the data for these file blocks to the higher performance storage tier, in this example, the solid state drive ( SSD) tier. The multi-tier system identifies logical blocks LB200 and LB201 as "hot" blocks and places them in the SSD tier which provides performance benefits for client applications while accessing FB0 and FB1 versus lower tiers, as shown in this example as a hard disk drive ( HDD) tier.”] [para. 0034];
allocating data having access frequencies greater than said first access frequency value [above some predetermined access threshold], to said expensive non-volatile storage [solid state drive ( SSD) tier] [frequently accessed (above some predetermined access threshold), the file system has allocated the data for these file blocks to the higher performance storage tier, in this example, the solid state drive ( SSD) tier. The multi-tier system identifies logical blocks LB200 and LB201 as "hot" blocks and places them in the SSD tier which provides performance benefits for client applications while accessing FB0 and FB1 versus lower tiers, as shown in this example as a hard disk drive ( HDD) tier] [“A situation is shown in FIG. 3A where a client application is accessing File1 which corresponds to file blocks FB0 and FB1. These file blocks are logically mapped to logical block LB200 and LB201. Because data usage statistics, such as an amount of access requests by the client application directed to FB0 (LB200) and FB1 (LB201), indicate that FB0 and FB1 are frequently accessed (above some predetermined access threshold), the file system has allocated the data for these file blocks to the higher performance storage tier, in this example, the solid state drive ( SSD) tier. The multi-tier system identifies logical blocks LB200 and LB201 as "hot" blocks and places them in the SSD tier which provides performance benefits for client applications while accessing FB0 and FB1 versus lower tiers, as shown in this example as a hard disk drive ( HDD) tier.”] [para. 0034] [“Multi-tiered storage is capable of using a storage method where data is stored on various types of storage devices primarily based on various criteria, such as the access requirements for the data, frequency of use of the data, security of the data, and data recovery requirements.”] [para. 0030, first sentence] [“In order to account for this data migration, a multi-tier system which monitors data usage statistics may then take into account this data migration when determining which data chunks are accessed frequently ("hot") and achieve a predetermined threshold access requirement, as compared to those which are not accessed as frequently ("cold") and do not achieve the threshold access requirement.”] [para. 0052, last sentence] [“The multi-tier monitoring daemon will receive the DeBlockFragInfo tuple list from some monitoring module or mechanism. For each tuple in the list, based on the action, data usage statistics (such as a "heatmap" which records total number of access requests or accesses of a file block over a certain period of time) may either be swapped or moved from the location of the OldBlock to the location of the NewBlock by updating respective extent hit counters (for a heatmap information transfer) or updating the data usage statistics as appropriate based on the statistic type(s). These updated data usage statistics may then be considered while making decisions for placement of file block chunks on the higher storage tier(s) (e.g., SSD tier(s)) versus placement on lower tiers (HDD tiers, magnetic tape tiers, etc.).”] [para. 0056]; and
allocating data having access frequencies greater than said second access frequency value [above some predetermined access threshold] [The higher storage tier 602 …. The lower storage tier 606 … Additional storage tiers 616] [Examiner is interpreting because of more than two storage tiers establishing access thresholds as separators, then there is more than one access frequency value and therefore the higher of three storage tiers would have a access frequency greater than a second access frequency] and which resides in said expensive volatile storage [higher storage tier … may include one or more random access … media] [“Multi-tiered storage is capable of using a storage method where data is stored on various types of storage devices primarily based on various criteria, …, frequency of use of the data, ….”] [para. 0030, first sentence] [“Now referring to FIG. 6, a storage system 600 is shown according to one embodiment. Note that some of the elements shown in FIG. 6 may be implemented as hardware and/or software, according to various embodiments. The storage system 600 may include a storage system manager 612 for communicating with a plurality of media on a higher storage tier 602 and a lower storage tier 606. The higher storage tier 602 preferably may include one or more random access and/or direct access media 604, such as hard disks in hard disk drives (HDDs), nonvolatile memory (NVM), solid state memory in solid state drives (SSDs), etc., and/or others noted herein. The lower storage tier 606 may preferably include one or more sequential access media 608, such as magnetic tape in tape drives, optical media, etc., and/or others noted herein. Additional storage tiers 616 may include any combination of storage memory media….”] [para. 0048] [“A situation is shown in FIG. 3A where a client application is accessing File1 which corresponds to file blocks FB0 and FB1. These file blocks are logically mapped to logical block LB200 and LB201. Because data usage statistics, such as an amount of access requests by the client application directed to FB0 (LB200) and FB1 (LB201), indicate that FB0 and FB1 are frequently accessed (above some predetermined access threshold), the file system has allocated the data for these file blocks to the higher performance storage tier, in this example, the solid state drive ( SSD) tier. The multi-tier system identifies logical blocks LB200 and LB201 as "hot" blocks and places them in the SSD tier which provides performance benefits for client applications while accessing FB0 and FB1 versus lower tiers, as shown in this example as a hard disk drive ( HDD) tier.”] [para. 0034] [“In addition, in this example, there is another set of logical blocks, LB100 and LB101, which are currently free (having no data stored therein and/or unallocated to any file blocks). These logical blocks might never be allocated or may have become freed due to some other file deletion, migration, etc. Since applications are not accessing these logical blocks, these logical blocks, as indicated by the data usage statistics, do not have a sufficient number of accesses or access requests to qualify as being "hot" to be stored in the higher tier, e.g., the SSD tier. Therefore, these logical blocks, LB100 and LB101 are stored to the lower tier, e.g., the HDD Tier. Of course, the SSD tier may include flash memory or some form of SSD and/or flash memory array, and the HDD tier may include other forms of storage, such as magnetic tape, optical drives, etc. For the remainder of this description, the higher tier may be called the SSD tier, while the lower tier may be called the HDD tier. However, this in no way is meant to limit the types of storage which are capable of being used on these higher and lower tiers, as would be understood by one of skill in the art.”] [para. 0035] [“In order to account for this data migration, a multi-tier system which monitors data usage statistics may then take into account this data migration when determining which data chunks are accessed frequently ("hot") and achieve a predetermined threshold access requirement, as compared to those which are not accessed as frequently ("cold") and do not achieve the threshold access requirement.”] [para. 0052, last sentence] [“The multi-tier monitoring daemon will receive the DeBlockFragInfo tuple list from some monitoring module or mechanism. For each tuple in the list, based on the action, data usage statistics (such as a "heatmap" which records total number of access requests or accesses of a file block over a certain period of time) may either be swapped or moved from the location of the OldBlock to the location of the NewBlock by updating respective extent hit counters (for a heatmap information transfer) or updating the data usage statistics as appropriate based on the statistic type(s). These updated data usage statistics may then be considered while making decisions for placement of file block chunks on the higher storage tier(s) (e.g., SSD tier(s)) versus placement on lower tiers (HDD tiers, magnetic tape tiers, etc.).”] [para. 0056].
However, Olson does not explicitly disclose access frequencies greater than said first access frequency value and ranging up to a second access frequency threshold; and
allocating data which continually resides in said expensive volatile storage, to said inexpensive non-volatile storage, whereby said data having access frequencies greater than said second access frequency values continuously and simultaneously resides in both said expensive volatile storage and said inexpensive non-volatile storage while said data having access frequencies greater than said second access frequency value maintains access frequencies greater than said second access frequency.
[pages are preferably organized into "frequency zones" represented as "very hot", "hot", "warm" and "cold"] [“In an approach which incorporates the inventive solution herein, the SSDs are assigned as a "tier-zero" level storage, and the HDDs as "tier-one" level storage. The array software determines which pages should reside on the SSD tier and which pages should reside on the HDD tier by measuring the frequency of read and/or write requests to them over time. The pages are preferably organized into "frequency zones" represented as "very hot", "hot", "warm" and "cold". Very hot pages are accessed so frequently that they are cached in a memory that is local to the storage controller. Hot pages are migrated to the SSD tier from the storage controller cache memory when space is available, or are traded to the SSD tier in exchange for cold pages. In the absence of hot pages, warm pages can be migrated to the SSD tier or traded for cold pages by the same rules.”] [para. 0012]; and
allocating data which resides in said expensive volatile storage [write cache extension (WCE)], to said inexpensive non-volatile storage [HDD tier], whereby said data having access frequencies greater than said second access frequency values [write cache extension 115 is later flushed to its destination in the HDD tier 120] [determines which pages … should reside on the HDD tier by measuring the frequency of read and/or write requests to them over time. The pages are preferably organized into "frequency zones" represented as "very hot", "hot", "warm" and "cold"] [“As mentioned briefly above, an additional portion of the SSD tier 110 (or other tier) is reserved as a write cache extension (WCE) 115. The write cache extension portion 115 is used in a situation where the host application 211 is requesting the first type of write operation, such as random writes. In this instance, the small, random writes that would otherwise be written to the HDD tier 120 as cold pages are first written to the reserved space in the write cache extension 115. Also preferably written are the original logical block addresses (LBAs) for which the random writes were originally targeted. This LBA information will be needed when the write cache extension 115 is later flushed to its destination in the HDD tier 120.”] [para. 0044] [“In an approach which incorporates the inventive solution herein, the SSDs are assigned as a "tier-zero" level storage, and the HDDs as "tier-one" level storage. The array software determines which pages should reside on the SSD tier and which pages should reside on the HDD tier by measuring the frequency of read and/or write requests to them over time. The pages are preferably organized into "frequency zones" represented as "very hot", "hot", "warm" and "cold". Very hot pages are accessed so frequently that they are cached in a memory that is local to the storage controller. Hot pages are migrated to the SSD tier from the storage controller cache memory when space is available, or are traded to the SSD tier in exchange for cold pages. In the absence of hot pages, warm pages can be migrated to the SSD tier or traded for cold pages by the same rules.”] [para. 0012].
Olson and McHale are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Olson with McHale in order to 
allocating data which resides in said expensive volatile storage, to said inexpensive non-volatile storage, whereby said data having access frequencies greater than said second access frequency values ” as taught by McHale.  One of ordinary skill in the art would be motivated to combine Olson with McHale before the effective filing date of the claimed invention to provide for “pages … organized into "frequency zones" represented as "very hot", "hot", "warm" and "cold".” [McHale, para. 0012].
However, Olson and McHale do not explicitly disclose data which continually resides in said expensive volatile storage, to said inexpensive non-volatile storage, whereby said data having access frequencies greater continuously and simultaneously resides in both said expensive volatile storage and said inexpensive non-volatile storage while said data having access frequencies greater than said second access frequency value maintains access frequencies greater than said second access frequency.
Harper teaches data which continually resides in said expensive volatile storage [SRAM cache memory], to said inexpensive non-volatile storage [rotating magnetic disk], whereby said data having access frequencies greater [hot list] simultaneously resides in both said expensive volatile storage and said inexpensive non-volatile storage [Once processor 830 copies the data for all of the LBAs on the hot list from flash memory 834 to SRAM cache memory 836, processor 830 writes the modified data in SRAM cache memory 836 to rotating magnetic disk 838. Once the data are safely on rotating magnetic disk 838, the copy of the data is no longer needed in flash memory 834] [Examiner is interpreting that data may continually and simultaneously reside in both the SRAM and rotating magnetic disk because it is stated the data is only removed from flash, and there is no explicit duration for the length of time data remains on the SRAM] [“As each data copy is completed, processor 830 checks whether the data for all cached LBAs in the hot list have been copied from flash memory 834 to the corresponding locations in SRAM cache memory 836. Once processor 830 copies the data for all of the LBAs on the hot list from flash memory 834 to SRAM cache memory 836, processor 830 writes the modified data in SRAM cache memory 836 to rotating magnetic disk 838. Once the data are safely on rotating magnetic disk 838, the copy of the data is no longer needed in flash memory 834. Thus, processor 830 erases all the data stored in flash memory 834 in NVS 832. Because flash memory 834 must be erased before processor 830 writes to flash memory 834 again, processor 830 erases flash memory 834 at this point, which provides for a subsequent power event, as flash memory 834 is erased and ready to be written to immediately. Processor 830 then sets token 840 in non-volatile storage (NVS) 832 indicating flash memory 834 has been erased.”] [para. 0060].
Olson, McHale, and Harper are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Olson and McHale with Harper in order to modify Olson and McHale for “data which continually resides in said expensive volatile storage, to said inexpensive non-volatile storage, whereby said data having access frequencies greater simultaneously resides in both said expensive volatile storage and said inexpensive non-volatile storage” as taught by Harper.  One of ordinary [Harper, para. 0060].
However, Olson, McHale, and Harper do not explicitly disclose data continuously and simultaneously resides in both expensive volatile storage and inexpensive non-volatile storage.
Umamageswaran teaches data continuously and simultaneously resides in both [performance delivered by the storage system 104 is additive when it fetches scanned data from the intermediate cache 406 and hard disks 112. For example, if the storage system 104 can fetch data from the hard disks as x GB/s and fetch data from the intermediate cache 406 at y GB/s, now, by fetching data from both the hard disks and the intermediate cache 406 concurrently, the storage system 104 can fetch data for the object being scanned at (x+y) GB/s. The storage system 104 has the unique capability to utilize both the maximum intermediate cache 406 bandwidth and the maximum hard disk bandwidth to scan an object and give an additive maximum bandwidth while scanning concurrently from both] expensive volatile storage [intermediate cache 406] and inexpensive non-volatile storage [hard disks 112] [“As shall be explained hereafter, KEEP items receive preferential treatment once the KEEP items are stored in intermediate cache 122. Specifically, in one embodiment, once stored in intermediate cache 122, KEEP items are not replaced within intermediate cache 122 as long as there are non-KEEP items that can be replaced.”] [para. 0040] [“FIG. 4 is a block diagram of an embodiment in which the intermediate cache 122 is implemented as a storage-side intermediate cache 406 that is local to the storage system 104. …. However, retrieval of items from storage-side intermediate cache 406 is still faster than retrieval of items from disk 112, since storage-side intermediate cache 406 is generally implemented on a faster storage device than disk 112. … disk 112 is implemented by a relatively slow magnetic disk”] [para. 0064] [“The ability to concurrently scan from both the intermediate cache 406 that is caching the data for the object being scanned, and the hard disk which also stores the object being scanned, is very useful. … The performance delivered by the storage system 104 is additive when it fetches scanned data from the intermediate cache 406 and hard disks 112. For example, if the storage system 104 can fetch data from the hard disks as x GB/s and fetch data from the intermediate cache 406 at y GB/s, now, by fetching data from both the hard disks and the intermediate cache 406 concurrently, the storage system 104 can fetch data for the object being scanned at (x+y) GB/s. The storage system 104 has the unique capability to utilize both the maximum intermediate cache 406 bandwidth and the maximum hard disk bandwidth to scan an object and give an additive maximum bandwidth while scanning concurrently from both.”] [paras. 0110 – 0111] [“In the case of scanning a database object, the KEEP hint is passed to the storage system along with the request for data. The storage system is aware that this database object resides both on disk as well as is cached in the intermediate cache 406. The request for the data of the scanned object is broken up and sent to the hard disks and the intermediate cache 406 at the same time. The data read from the hard disks and the intermediate cache 406 is then processed and returned back to the client. Given that the speeds of the intermediate cache 406 and the hard disks is different, the storage system is smart to queue less data requests on the hard disks when compared to the intermediate cache 406. The performance delivered for scans by the storage system is achieved through the effective utilization and concurrent scheduling and reaping of requests for data on both the intermediate cache 406 and hard disks.”] [para. 0113].
Olson, McHale, Harper, and Umamageswaran are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Olson, McHale, and Harper with Umamageswaran in order to modify Olson, McHale, and Harper for “data continuously and simultaneously resides in both expensive volatile storage and inexpensive non-volatile storage” as taught by Umamageswaran.  One of ordinary skill in the art would be motivated to combine Olson, McHale, and Harper with Umamageswaran before the effective filing date of the claimed invention to improve a system by providing for the ability where a “storage system … has the unique capability to utilize both the maximum intermediate cache … bandwidth and the maximum hard disk bandwidth to scan an object and give an additive maximum bandwidth while scanning concurrently from both.” [Umamageswaran, para. 0111].
while said data having access frequencies greater than said second access frequency value maintains access frequencies greater than said second access frequency.
Tofano teaches while said data having access frequencies greater than said second access frequency value maintains access frequencies greater than said second access frequency [“In one embodiment, attaining a limit for a current storage location may include, but is not limited to, … an access frequency or a reference count for a data block increasing above an upper limit for maintaining a data block in a current storage location.”] [para. 0049] [Based on the lack of clarity of the claim language as cited in the 112 rejections above, Examiner is interpreting Tofano as data having access frequencies greater than said second access frequency value (above an upper limit) maintains access frequencies greater than the second access frequency (maintaining a data block in a current storage location), because for the data block to maintain in the current location that is above an upper limit based on access frequency would mean that access frequency for the data block is maintained higher (greater)].
Olson, McHale, Harper, Umamageswaran, and Tofano are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Olson, McHale, Harper, and Umamageswaran with Tofano in order to modify Olson, McHale, Harper, and Umamageswaran for “while said data having access frequencies greater than said second access frequency value maintains access frequencies greater than said second access frequency” as taught by Tofano.  One of ordinary skill in the art would be motivated to combine Olson, McHale, Harper, and Umamageswaran with Tofano before the effective filing date of the claimed invention to improve a system by providing for the ability for “attaining a limit for a current storage location may include, but is not limited to, an access frequency or a reference count for a data block falling below a lower limit for maintaining the data block in a current storage location, and an access frequency or a reference count for a data block increasing above an upper limit for maintaining a data block in a current storage location.” [Tofano, para. 0049].
Claims 3 and 5 are rejected with like reasoning.

As per claim 2, Olson in view of McHale and further in view of HHHdsfsdfjsdfoHSDFJHFHarper and further in view of Umamageswaran and further in view of Tofano discloses the computer system in accordance with claim 1, Olson discloses wherein: 
said inexpensive non-volatile storage comprises hard disk drive (HDD) storage devices [lower tier, e.g., the HDD Tier] [“In addition, in this example, there is another set of logical blocks, LB100 and LB101, which are currently free (having no data stored therein and/or unallocated to any file blocks). These logical blocks might never be allocated or may have become freed due to some other file deletion, migration, etc. Since applications are not accessing these logical blocks, these logical blocks, as indicated by the data usage statistics, do not have a sufficient number of accesses or access requests to qualify as being "hot" to be stored in the higher tier, e.g., the SSD tier. Therefore, these logical blocks, LB100 and LB101 are stored to the lower tier, e.g., the HDD Tier. Of course, the SSD tier may include flash memory or some form of SSD and/or flash memory array, and the HDD tier may include other forms of storage, such as magnetic tape, optical drives, etc. For the remainder of this description, the higher tier may be called the SSD tier, while the lower tier may be called the HDD tier. However, this in no way is meant to limit the types of storage which are capable of being used on these higher and lower tiers, as would be understood by one of skill in the art.”] [para. 0035];
said expensive non-volatile storage comprises solid-state drive (SSD) storage devices [higher tier, e.g., the SSD tier] [“In addition, in this example, there is another set of logical blocks, LB100 and LB101, which are currently free (having no data stored therein and/or unallocated to any file blocks). These logical blocks might never be allocated or may have become freed due to some other file deletion, migration, etc. Since applications are not accessing these logical blocks, these logical blocks, as indicated by the data usage statistics, do not have a sufficient number of accesses or access requests to qualify as being "hot" to be stored in the higher tier, e.g., the SSD tier. Therefore, these logical blocks, LB100 and LB101 are stored to the lower tier, e.g., the HDD Tier. Of course, the SSD tier may include flash memory or some form of SSD and/or flash memory array, and the HDD tier may include other forms of storage, such as magnetic tape, optical drives, etc. For the remainder of this description, the higher tier may be called the SSD tier, while the lower tier may be called the HDD tier. However, this in no way is meant to limit the types of storage which are capable of being used on these higher and lower tiers, as would be understood by one of skill in the art.”] [para. 0035]; and 
said expensive volatile storage comprises system memory [“In addition, in this example, there is another set of logical blocks, LB100 and LB101, which are currently free (having no data stored therein and/or unallocated to any file blocks). These logical blocks might never be allocated or may have become freed due to some other file deletion, migration, etc. Since applications are not accessing these logical blocks, these logical blocks, as indicated by the data usage statistics, do not have a sufficient number of accesses or access requests to qualify as being "hot" to be stored in the higher tier, e.g., the SSD tier. Therefore, these logical blocks, LB100 and LB101 are stored to the lower tier, e.g., the HDD Tier. Of course, the SSD tier may include flash memory or some form of SSD and/or flash memory array, and the HDD tier may include other forms of storage, such as magnetic tape, optical drives, etc. For the remainder of this description, the higher tier may be called the SSD tier, while the lower tier may be called the HDD tier. However, this in no way is meant to limit the types of storage which are capable of being used on these higher and lower tiers, as would be understood by one of skill in the art.”] [para. 0035] [a random access memory (RAM)] [“The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable program able read-only memory (EPROM or Flash memory), a static random access memory (SRAM),…”] [para. 0102, first and second sentence].
McHale teaches cache memory [storage controller cache] [“In an approach which incorporates the inventive solution herein, the SSDs are assigned as a "tier-zero" level storage, and the HDDs as "tier-one" level storage. The array software determines which pages should reside on the SSD tier and which pages should reside on the HDD tier by measuring the frequency of read and/or write requests to them over time. The pages are preferably organized into "frequency zones" represented as "very hot", "hot", "warm" and "cold". Very hot pages are accessed so frequently that they are cached in a memory that is local to the storage controller. Hot pages are migrated to the SSD tier from the storage controller cache memory when space is available, or are traded to the SSD tier in exchange for cold pages. In the absence of hot pages, warm pages can be migrated to the SSD tier or traded for cold pages by the same rules.”] [para. 0012].
Claims 4 and 6 are rejected with like reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EW/Examiner, Art Unit 2135       

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135